       Case 2:20-cv-00028-BMM Document 61 Filed 08/23/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

 COTTONWOOD ENVIRONMENTAL                            CV-20-28-BU-BMM
 LAW CENTER, et al.,

                      Plaintiffs,                          ORDER

       v.

 RON EDWARDS, in his official
 capacity as Manager of the Big Sky Water
 and Sewer District; and BIG SKY
 WATER AND SEWER DISTRICT,

                       Defendants.



      Plaintiffs filed an amended Complaint against the above-named Defendants

on September 23, 2020, asserting that Defendants violate section 301 of the Clean

Water Act, 33 U.S.C. § 1311(a). Doc. 8. Plaintiffs moved for a first preliminary

injunction on February 3, 2021. Doc. 21. This Court denied that motion on March

23, 2020. Doc. 35. Plaintiffs moved for a second preliminary injunction on June 30,

2021. Doc. 47. This Court vacated the August 17, 2021 hearing for Plaintiffs second

preliminary injunction to provide time for Defendants to depose Plaintiffs’ expert

witness. Doc. 58. Plaintiffs moved for a temporary restraining order enjoining the

Defendants from accepting any new sewer connections on August 20, 2021. Doc.
        Case 2:20-cv-00028-BMM Document 61 Filed 08/23/21 Page 2 of 3



60.

      Fed. R. Civ. P. 65(b)(1) authorizes this Court to issue a temporary restraining

order without written or oral notice to the adverse party only where (A) “specific

facts in . . . a verified complaint clearly show that immediate or irreparable injury,

loss, or damage will result to the movant before the adverse party can be heard in

opposition;” and (B) “the movant’s attorney certifies in writing any efforts made to

give notice and the reasons why it should not be required.” The analysis "is

substantially identical for [a preliminary] injunction and [a] TRO." Stuhlbarg Intern.

Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). Plaintiffs

"must establish that [they are] likely to succeed on the merits, that [they are] likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tip in [their] favor, and that an injunction is in the public interest." Winter v.

Natural Res. Def Council, Inc., 555 U.S. 7, 20 (2008). A preliminary injunction or

temporary restraining order represents an extraordinary remedy, that should not be

awarded as a matter of right, but only “upon a clear showing that the plaintiff is

entitled to such relief.” Winter, 555 U.S. at 22.

      This Court previously found that Plaintiffs had not demonstrated irreparable

harm or established sufficient likelihood of success on the merits. Doc. 35 at 18. This

Court also found that the balance of the equities, for the same remedy requested here,

did not weigh in favor of the Plaintiffs. Id. Plaintiffs have not submitted new

                                            2
        Case 2:20-cv-00028-BMM Document 61 Filed 08/23/21 Page 3 of 3



evidence to change the Court’s prior determination. The Court will allow Defendants

to respond to Plaintiffs’ expert report before weighing that evidence.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for a

Temporary Restraining Order and Second Motion for a Preliminary Injunction is

DENIED IN PART.

      1.     Plaintiffs’ motion seeking a temporary restraining order is DENIED.

      2.     The hearing for the second preliminary injunction will be reset by

             further order of the Court upon the parties' submission of a proposed

             schedule.

      DATED this 23rd day of August, 2021.




                                          3
